       Case 1:19-cv-00572-KG-JFR Document 47 Filed 09/15/20 Page 1 of 13




                       IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO


NATALIA ANTONIO, as Personal Representative
to the Estate of RUBEN TOLEDO, deceased,

               Plaintiff,

v.                                                          No. 1:19-cv-00572 KG/JFR

BOARD OF COUNTY COMMISSIONERS FOR
THE COUNTY OF CIBOLA, ADRIANNE JARAMILLO,
LISA BURNSIDE, MICHAEL HILDEBRANDT,
AND MICHELLE LUCERO,

               Defendants.


    DEFENDANTS’ MOTION TO DISMISS COUNTS I AND IV OF PLAINTIFF’S FIRST
           AMENDED COMPLAINT BROUGHT UNDER 42 U.S.C. § 1983
                     AND FOR QUALIFIED IMMUNITY

        COME NOW Defendants Board of County Commissioners for the County of Cibola

(“the County”), Adrianne Jaramillo and Lisa Burnside, by and through their counsel, Jonlyn M.

Martinez, Law Office of Jonlyn M. Martinez, LLC, and hereby move this Honorable Court to

dismiss with prejudice Counts I and IV of the First Amended Complaint (“FAC”), under Section

1983 of the Civil Rights Act of 1871, 42 U.S.C. § 1983 (“Section 1983”), pursuant to

Fed.R.Civ.P.12(b)(6),because they fail to state a claim on the merits against these Defendants,

and because the only remaining Defendant being sued in her individual capacity is entitled to

qualified immunity.1



1
 A Motion to Dismiss regarding the other two individual Defendants, Michelle Lucero, and
Michael Hildebrandt, was already granted by this Court. [Doc. 45] Burnside was a Sergeant
supervising other correctional officers [FAC ¶ 9]; she was not served until after that earlier MTD
had been filed. [Doc. 42] Jaramillo is only being sued in her official capacity. [FAC ¶ 8] It is


                                                1
       Case 1:19-cv-00572-KG-JFR Document 47 Filed 09/15/20 Page 2 of 13




       Opposing counsel has indicated that they oppose same.

       WHEREFORE, Defendants pray that this Honorable Court dismiss Counts I and IV of

the FAC with prejudice, and grant Defendant Burnside qualified immunity, and for such other

relief as is deemed appropriate.

       In support of said Motion, Defendants state as follows:

                                           INTRODUCTION

       As this Court is now aware, Plaintiff is the Personal Representative of Ruben Toledo,

who was incarcerated in the Cibola County Detention Center (“CCDC”) from June 21, 2017 to

June 25, 2017, during which time Defendant Burnside was a Sergeant who supervised

correctional officers there; she is not alleged to have any medical training. She is only being sued

in her individual capacity under Section 1983 [FAC ¶ 3, 9-11], and she is the only remaining

Defendant to Count I, alleging constitutionally inadequate medical care under Section 1983.The

only allegations in the FAC regarding her involvement with Mr. Toledo concern being called to

Mr. Toledo’s cell on one occasion, after he had been seen by medical personnel. [FAC ¶ 73-80,

130, 135] For ease of reference, the factual allegations are as follows:

       73. Defendant Burnside was called to Ruben’s solitary cell, who observed him
       through his food port laying on the floor seizing.
       74. Ruben’s cell door was opened and officers entered.
       75. Once Ruben stopped seizing, Defendant Burnside asked him if he was ok.
       76. Ruben looked up at her but could not speak.
       77. Defendant Burnside then noticed dried blood on Ruben’s forehead.
       78. It was apparent that Ruben had suffered a head injury in his cell, presumably while
       seizing alone in his solitary cell.
       79. Rather than call 911, Defendant Burnside directed officers to take Ruben to
       the shower to clean up.


alleged in a wholly conclusory way that “Defendant Jaramillo practiced a custom and policy of
providing inadequate medical care to inmates at CCDC.” [FAC at ¶ 184].


                                                 2
       Case 1:19-cv-00572-KG-JFR Document 47 Filed 09/15/20 Page 3 of 13




       80. In the meantime, Defendant Burnside went to find Ruben a new isolation cell
       to be housed in.

Of course, the Plaintiff’s conclusory allegations that Defendant Burnside knew that Mr. Toledo

was seizing lack the requisite factual basis. Defendant Burnside is not a medical provider, she

interacted with Mr. Toledo for a short period of time, she decided that he should be cleaned up

and left to find him a new cell. On its face, it is clear that Ms. Burnside’s conduct did not rise to

the level of deliberate indifference.

       As for the allegations pled in Count I, the vast majority of them conclusory allege only

what “Defendants” in the aggregate knew, principally related to alcohol withdrawal symptoms,

even though it is readily apparent that any such knowledge was necessarily unique to certain

Defendants, and could not plausibly include this Correctional Officer. [See, e.g., FAC ¶ 103-128,

131-34, 136-142] Indeed, she is not alleged to have any knowledge whatsoever of the condition

for which he purportedly required medical care. Rather, the only allegations regarding this

Defendant in Count I of the FAC are as follows:

       130. Instead, Defendant Burnside decided to carry Ruben to the shower to “clean
       up.”

       135. Instead of calling medical staff or 911, Defendant Burnside searched for a
       new solitary cell to rehouse Ruben after his seizure.

However, paragraph 130 is wholly implausible in light of the earlier factual allegations:

       79. Rather than call 911, Defendant Burnside directed officers to take Ruben to
       the shower to clean up.

       80. In the meantime, Defendant Burnside went to find Ruben a new isolation cell
       to be housed in.

See FAC. Thus, based on the Plaintiff’s factual allegations, Defendant Burnside had no role

whatsoever in carrying the Plaintiff to the shower, because after the brief encounter in the cell,




                                                  3
       Case 1:19-cv-00572-KG-JFR Document 47 Filed 09/15/20 Page 4 of 13




she left to find him another cell. Therefore, Defendant Burnside could not know that Mr. Toledo

was allegedly unresponsive and unable to walk because she was not there. Id.

        Count IV is solely against Defendant Jaramillo as the Administrator of the CCDC,

although it is not alleged for what period of time, she held this position. However, it is clear that

she was not the Administrator at the time of the only other alleged incident which is relied upon

to claim that there was a custom or practice of inadequate medical care. [FAC ¶ 192] Assuming

for purposes of this Motion that she would be deemed a final policy maker, these allegations are

wholly conclusory, and are insufficient to establish that there was any policy, custom or practice

in this regard. [FAC ¶ 193-196]

                                            ARGUMENT

STANDARD OF REVIEW

        Pursuant to Fed.R.Civ.P. 12(b)(6), it has long been held that dismissal is appropriate

“when it appears that the plaintiff can prove no set of facts in support of the claims that would

entitle him to relief, accepting the well-pleaded allegations of the complaint as true and

construing them in the light most favorable to the plaintiff.” Yoder v. Honeywell, Inc., 104 F.3d

1215, 1224 (10th Cir.) (internal quotations omitted), cert. den. 118 S.Ct. 55 (1997). Conclusory

allegations are not “well-pleaded,” and thus are not taken as true for purposes of a Motion to

Dismiss. Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991). A complaint must include

enough facts to state a claim for relief that is "plausible on its face" and to "raise a right to relief

above the speculative level." Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555, 127 S. Ct.

1955, 167 L. Ed. 2d 929 (2007). The complaint need not include detailed factual allegations, but

it must provide more than "a formulaic recitation of the elements of a cause of action." Id. A

claim is facially plausible when plaintiff has alleged enough factual content for the court to draw

                                                    4
          Case 1:19-cv-00572-KG-JFR Document 47 Filed 09/15/20 Page 5 of 13




a reasonable inference that the defendant is liable for the misconduct alleged. Ashcroft v. Iqbal,

556 U.S. 662, 677, 129 S. Ct. 1937, 173 L. Ed. 2d 868 (2009).

          As the Tenth Circuit explained, “[t]his requirement of plausibility serves not only to weed

out claims that do not (in the absence of additional allegations) have a reasonable prospect of

success, but also to inform the defendants of the actual grounds of the claim against them.”

Robbins, supra, 519 F.3d at 1248. In Ashcroft v. Iqbal, 556 U.S. 662, 679, 129 S.Ct. 1937,

1950, 173 L.Ed.2d 868 (2009), the Supreme Court expanded on the principles in Twombly:

          In keeping with these principles a court considering a motion to dismiss can
          choose to begin by identifying pleadings that, because they are no more than
          conclusions, are not entitled to the assumption of truth. While legal conclusions
          can provide the framework of a complaint, they must be supported by factual
          allegations. When there are well-pleaded factual allegations, a court should
          assume their veracity and then determine whether they plausibly give rise to an
          entitlement to relief.

          The degree of specificity “depends on context,” and there, as here, the context was “a

claim of qualified immunity by state officials or employees who were sued for damages in their

personal capacity for injuries ….” Robbins, supra, 519 F.3d at 1248.

          Although we apply "the same standard in evaluating dismissals in qualified
          immunity cases as to dismissals generally," Shero v. City of Grove, Okl., 510 F.3d
          1196, 1200 (10th Cir.2007), complaints in § 1983 cases against individual
          government actors pose a greater likelihood of failures in notice and plausibility
          because they typically include complex claims against multiple defendants. The
          Twombly standard may have greater bite in such contexts, appropriately
          reflecting the special interest in resolving the affirmative defense of qualified
          immunity "at the earliest possible stage of a litigation." [Citations omitted]

Robbins, supra, 519 F.3d at 1249. This standard must be considered in light of the requirement

that Section 1983 liability must be based on personal acts of the individual sought to be held

liable.




                                                   5
       Case 1:19-cv-00572-KG-JFR Document 47 Filed 09/15/20 Page 6 of 13




INDIVIDUAL CAPACITY CLAIMS

    As noted above, while the Complaint alleges that Defendant Burnside is being sued in her

individual capacity, it must be noted that an individual cannot be sued in their individual capacity

except for acts they specifically are alleged to have performed. See White v. Braley, 172 F.3d

880 (10th Cir. 1999)(“Mr. White also failed to allege that a named defendant was personally

responsible for delaying his… hearing. ‘[P]ersonal participation is an essential allegation to a

Section 1983 claim.’" Mitchell v. Maynard, 80 F.3d 1433, 1441 (10th Cir. 1996) (citation

omitted)). But the only allegation against this Defendant are the couple of moments when Mr.

Toledo was found on the floor of his cell, and she made arrangements for him to be cleaned up

and left to find him a cell. See FAC ¶¶’s 79-80. Obviously, these actions are not the actions of

one who perceives a medical emergency. Therefore, she is entitled to qualified immunity, as set

forth below.

COUNT I SHOULD BE DISMISSED WITH PREJUDICE

       As this Court has recognized: “Under the Fourteenth Amendment’s due process clause,

pretrial detainees … are entitled to the same degree of protection regarding medical attention as that

afforded convicted inmates under the Eighth Amendment.” Barrie v. Grand County, Utah, 119 F.3d

862, 867 (10th Cir. 1997).[Doc. 45 at 7] In Estelle v. Gamble, 429 U.S. 97, 97 S. Ct. 285, 50 L.

Ed. 2d 251 (1976), the Supreme Court held that "deliberate indifference to serious medical needs

of prisoners constitutes the unnecessary and wanton infliction of pain proscribed by the Eighth

Amendment." Id. at 104 (citation omitted) (quotations omitted). Prison doctors and prison guards

may thus be liable under § 1983 for "indifference . . . manifested . . . in their response to the

prisoner's needs or by . . . intentionally denying or delaying access to medical care or

intentionally interfering with treatment once prescribed." Id. at 104-05 (footnotes omitted). It is

therefore "proper to apply a due process standard which protects pretrial detainees against

                                                   6
       Case 1:19-cv-00572-KG-JFR Document 47 Filed 09/15/20 Page 7 of 13




deliberate indifference to their serious medical needs." Garcia v. Salt Lake Cnty., 768 F.2d 303,

307 (10th Cir. 1985).


       To state a potentially cognizable claim pursuant to these standards, a plaintiff
       must satisfy a two-pronged test. Jett v. Penner, 439 F.3d 1091, 1096 (9th Cir.
       2006). First, the plaintiff must show a serious medical need by demonstrating that
       failure to treat a prisoner's condition could result in further significant injury or
       the unnecessary and wanton infliction of pain. Second, the plaintiff must show the
       defendant's response to the need was deliberately indifferent. This second prong is
       satisfied by showing (a) a purposeful act or failure to respond to a prisoner's pain
       or possible medical need and (b) harm caused by the indifference. Id.


Walton v. Gomez (In re Estate of Booker), 745 F.3d 405, 429-30 (10th Cir. 2014). In the

present case, the allegations in the FAC do not establish either of the requisite prongs

required to establish an alleged due process claim against Defendant Burnside.

       Given that this Defendant is not a medical professional, Plaintiff would have to

establish that she had assumed “gate keeping” authority over Plaintiff’s access to medical

professionals, and Plaintiff’s specific burden would be to demonstrate that this Defendant

denied or delayed him access to medical care in conscious disregard of a substantial risk

of serious harm. However, it is evident from the allegations of the Complaint that this

burden cannot be met. The only encounter this Defendant is alleged to have had was

momentary, where she spoke to him and then she departed on a mission to find him

another suitable cell. See FAC ¶¶’s 79-80. There is no allegation that Defendant Burnside

knew and understood that Mr. Toledo was gravely ill and was then deliberately

indifferent to his needs. Instead, it is alleged that she had Mr. Toledo taken to the shower

by other officers so that he could clean up. See FAC ¶¶’s 82-83. There is no allegation

that Ms. Burnside observed Mr. Toledo being taken to the shower or that she was aware

of what allegedly transpired in the shower.


                                                 7
       Case 1:19-cv-00572-KG-JFR Document 47 Filed 09/15/20 Page 8 of 13




       In this instance it is not clear what harm Plaintiff is alleging specific to this

Defendant, given that her presence is brief and late in the timeline of events. See Mata v.

Saiz, 427 F.3d 745, 753–55 (10th Cir. 2005):


       Of course, a prisoner must be careful in selecting what harm to claim. The
       prisoner may be better off claiming some intermediate harm rather than the last
       untoward event to befall her. After all, the prisoner may not be able to prove that
       this last event was caused by any government actor or that the actor who caused
       the event acted with the requisite culpable state of mind. Accordingly, the
       prisoner's claim may be based, for example, on intolerable chest pain rather than
       the subsequent heart damage. Once the prisoner selects the harm, however, the
       focus of the objective prong should be solely on whether that harm is sufficiently
       serious.

But even assuming the objective prong of the test could be established as to this

Defendant, it is readily apparent that the subjective prong and causation cannot be

established on this pleading. See Quintana v. Santa Fe County Bd. of Commissioners,

2019 WL 452755, at 63 (D.N.M. Feb. 5, 2019):


       Under Tenth Circuit caselaw, each official “must both be aware of facts from
       which the inference could be drawn that a substantial risk of serious harm exists,
       and [s]he must also draw the inference.” Mata v. Saiz, 427 F.3d at 751
       (quoting Farmer v. Brennan, 511 U.S. at 837). Although the Plaintiffs' allegations
       suggest that each of the individual Defendants was plausibly aware of facts from
       which they could have drawn the inference that a substantial risk of serious harm
       existed, the Plaintiffs do not allege facts that plausibly show that any of the
       individual Defendants drew the inference and believed Ortiz to be at a risk greater
       than the pain expected as part of heroin withdrawal.


Indeed, the circumstances regarding the correctional officials’ involvement was

substantially greater in that case—it went on for days, and they did not even bother to

clean up the cell--and still the Court held both that the constitutional rights of the prisoner

had not been violated, and that the correctional and medical personnel were entitled to

qualified immunity.

                                                  8
       Case 1:19-cv-00572-KG-JFR Document 47 Filed 09/15/20 Page 9 of 13




THIS DEFENDANT IS ENTITLED TO QUALIFIED IMMUNITY

       “[G]overnmental officials performing discretionary functions generally are shielded from

liability for civil damages insofar as their conduct does not violate clearly established statutory or

constitutional rights of which a reasonable person would have known.” Harlow v. Fitzgerald, 457

U.S. 808, 818, 102 S.Ct. 2727, 2738, 73 L.Ed.2d 396 (1982). Qualified immunity is designed to

prevent the “distraction of officials from their governmental duties, inhibition of discretionary

action, and deterrence of able people from public service.” Harlow, supra, 457 U.S., at 816, 102

S.Ct., at 2737. Specifically, the policy underpinnings of this doctrine involve "strik[ing] a balance

'between the need, on one hand, to hold responsible public officials exercising their power in a

wholly unjustified manner and, on the other hand, to shield officials responsibly attempting to

perform their public duties in good faith from having to explain their actions to the satisfaction of

a jury.' " Locurto v. Safir, 264 F.3d 154, 162-63 (2d Cir.2001) (quoting Kaminsky v. Rosenblum,

929 F.2d 922, 924-25 (2d Cir.1991)). The doctrine recognizes that officials can act without fear of

harassing litigation only if they reasonably can anticipate when their conduct may give rise to

liability for damages and only if unjustified lawsuits are quickly terminated. Butz v. Economou,

438 U.S. 478, 98 S.Ct. 2894, 57 L.Ed.2d 895 (1978).

       In this case, Defendant Burnside is entitled to qualified immunity because there is no act

for which she is allegedly responsible that could possibly violate the constitutional rights of

Plaintiff herein. The presumption in favor of finding qualified immunity is necessarily high,

protecting "all but the plainly incompetent or those who knowingly violate the law." Malley v.

Briggs, 475 U.S. 335, 341, 106 S.Ct. 1092, 89 L.Ed.2d 271 (1986) Where "officers of reasonable

competence could disagree on th[e] issue, immunity should be recognized." Id. Simply stated,




                                                  9
      Case 1:19-cv-00572-KG-JFR Document 47 Filed 09/15/20 Page 10 of 13




qualified immunity ensures "that before they are subjected to suit, officers are on notice their

conduct is unlawful." Saucier v. Katz, 533 U.S. 194, 206, 121 S.Ct. 2151, 150 L.Ed.2d 272 (2001).

       In determining whether the law was clearly established, we ask whether the Plaintiff has

"identif[ied] an on-point Supreme Court or published Tenth Circuit decision: 'the clearly

established weight of authority from other courts must have found the law to be as [he]

maintains.'" Tanner v. McMurray, 429 F. Supp. 3d 1047, 1205-06 (D.N.M. 2019), quoting

Quinn v. Young, 780 F.3d 998, 1005 (10th Cir. 2015)(quoting Weise v. Casper, 593 F.3d 1163,

167 (10th Cir. 2010). Existing precedent must have placed the . . . constitutional question beyond

debate. Id., quoting White v. Pauly, ___ U.S. ___, 137 S. Ct. 548, 552, 196 L. Ed. 2d 463 . . .

(2017)(quoting Anderson v. Creighton, 483 U.S. 635, 640, 107 S. Ct. 3034, 97 L. Ed. 2d 523 . . .

(1987),(warning courts not to define the clearly established right "at a high level of generality"

(quoting Ashcroft v. al-Kidd, 563 U.S. 731, 742, 131 S. Ct. 2074 (2011). In other words, to

demonstrate the law was clearly established, a plaintiff must identify a case in which a defendant

"acting under similar circumstances" as Defendant Burnside "was held to have violated"

the Eighth or Fourteenth Amendments.

       Finally, this Circuit has held that, in the event it is determined that the right at issue was

"clearly established," it becomes defendant's burden to prove that the conduct was nonetheless

objectively reasonable. Cannon v. City & County of Denver, 998 F.2d 867, 874 (10th Cir.1993).

The reason for this additional inquiry is to ensure that the unlawfulness of the defendant's

conduct was apparent under existing law, since qualified immunity is "intended to provide

government officials with the ability 'reasonably [to] anticipate when their conduct may give rise

to liability for damages.' " Mimics, Inc. v. Village of Angel Fire, 277 F. Supp. 2d 1131, 1139

(D.N.M.2003), (quoting Anderson v. Creighton, 483 U.S. 635, 646, 107 S.Ct. 3034, 97 L.Ed.2d

                                                 10
      Case 1:19-cv-00572-KG-JFR Document 47 Filed 09/15/20 Page 11 of 13




523 (1987) (alteration in original), quoting Davis v. Scherer, 468 U.S. 183, 195, 104 S.Ct. 3012,

82 L.Ed.2d 139 (1984)). As established above, Defendant Burnside submits that no constitutional

violation of any kind has been adequately alleged herein, much less a clearly established one,

and that her actions under the circumstances were objectively reasonable.

       COUNT IV SHOULD BE DISMISSED WITH PREJUDICE

       This Count is solely against Defendant Jaramillo in her official capacity, but it is well

established that Section 1983 claims against individuals in their official capacity is simply

redundant of a suit against the entity. “[A]n official capacity claim is, in all respects other than

name, to be treated as a suit against the entity.” Kentucky v. Graham, 473 U.S. 159, 165-6, 105

S.Ct. 3099, 3106, 87 L.Ed.2d 114 (1985). In order to maintain such a claim against the

employing entity, Plaintiff would have to have sufficiently alleged that whatever harm befell Mr.

Toledo was the result of an unconstitutional policy related to said harm, in this instance,

inadequate medical care. See Monell v. Dep't of Social Services, 436 U.S. 658, 691, 98 S.Ct.

2018, 56 L.Ed.2d 611 (1978).

       To establish such municipal liability herein, Plaintiff must demonstrate: (i) that an officer

committed the underlying constitutional violation; (ii) that a municipal policy or custom exists;

and (iii) that there is a direct causal link between the policy or custom, and the injury

alleged. See Graves v. Thomas, 450 F.3d 1215, 1218 (10th Cir. 2008). In the first place, there

simply is not a constitutional violation by any individual, as established above.

       The Jail Defendants are correct that the Monell claim is not a separate, stand-
       alone claim “for the failure by the government to train its employees;
       it extends liability to a municipal organization where that organization's failure to
       train, or the policies or customs that it has sanctioned, led to an
       independent constitutional violation.” Okin v. Village of Cornwall–On–Hudson
       Police Dep't, 577 F.3d 415, 439 (2d Cir.2009)(emphasis in original). Of course,
       the Monell liability fails if M. Romero cannot prove a constitutional violation in

                                                  11
      Case 1:19-cv-00572-KG-JFR Document 47 Filed 09/15/20 Page 12 of 13




       her other counts. See Graves v. Thomas, 450 F.3d at 1218. In other words, if the
       Defendants show that they did not violate A. Romero's constitutional rights, then
       the Court must dismiss the Monell claim.


Romero v. Bd. of County Commissioners for the County of Curry, 202 F. Supp. 3d 1223, 1266–

68 (D.N.M. 2016).

       Further, of course there is no formal policy that violated Mr. Toledo’s rights. In addition,

the Plaintiff has failed to establish any custom or practice that violated Mr. Toledo’s rights.

       The plaintiff cannot simply allege that there is a policy in place, but, rather, must
       plead facts that, if true, would give rise to a plausible inference that such a policy
       exists. With formal or written policies, satisfying this pleading standard is easy;
       the plaintiff can simply allege what the policy is and where it is codified. With
       informal, unwritten policies, customs, or practices, the plaintiff can plead either a
       pattern of multiple similar instances of misconduct -- no set number is required,
       and the more unique the misconduct is, and the more similar the incidents are to
       one another, the smaller the required number will be to render the alleged policy
       plausible -- or use other evidence, such as a police officers' statements attesting to
       the policy's existence. The Tenth Circuit has not explicitly held that to be pleading
       requirements, but they have implied that district courts should analyze policies,
       practices, or customs under Monell as “legal conclusions” at the pleading stage --
       which must evidence factual support, rather than conclusorily alleged -- and not
       “facts” in and of themselves, to be taken as true at face value…

Ward v. City of Hobbs, 398 F. Supp. 3d 991, 1039 (D.N.M. 2019), appeal dismissed, Ward v.

City of Hobbs, 2019 WL 8064625 (10th Cir. Nov. 25, 2019). Indeed, as that same court

recognized:

       [T]he mere allegation of a single act of unconstitutional conduct by a municipal
       employee will not support the inference that such conduct was pursuant to official
       policies. On the other hand, where the plaintiff alleges a pattern or a series of
       incidents of unconstitutional conduct, then the courts have found an allegation of
       policy sufficient to withstand a dismissal motion. Powe v. City of Chi., 664 F.2d
       639, 650 (7th Cir. 1981).


Ward v. City of Hobbs, supra, 398 F. Supp. 3d at 1040. While Plaintiff has alleged just one other

incident, which on its face is insufficient to establish any pattern, that earlier incident was



                                                  12
      Case 1:19-cv-00572-KG-JFR Document 47 Filed 09/15/20 Page 13 of 13




admittedly under a former administrator and involved other employees. Therefore, the Plaintiff

failed to establish any pattern with respect to Administrator Jaramillo. Thus, even if one were to

assume that Plaintiff could establish a constitutional violation herein, which is denied, it

obviously was not the result of a policy.



                                            CONCLUSION

       For all the foregoing reasons, Defendants submit that Counts I and IV of the FAC should

be dismissed with prejudice, and that Defendant Burnside should be afforded qualified

immunity, and for such further relief as this Court deems appropriate.



                                               Respectfully submitted,


                                               LAW OFFICE OF JONLYN M. MARTINEZ, LLC

                                               By /s/ Jonlyn M. Martinez_________
                                                       JONLYN M. MARTINEZ
                                                       Attorneys for County Defendants
                                                       P.O. Box 1805
                                                       Albuquerque, NM 87103-1805
                                                       (505) 247-9488




I HEREBY CERTIFY that a true copy
of the foregoing was sent via
CM/ECF to all counsel of record
on September 15, 2020:


       /s/




                                                 13
